DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
	This office action responds to the amendments filed on April 30, 2021 for application 15/937,643.  Claims 1, 8, and 21 were amended, claims 5, 12, and 25 were cancelled, and claims 27-29 were added as new claims.  Claims 1-4, 6-11, 13-14, 21-24, and 26-29 remain pending in the application.
Response to Arguments
	The Applicant’s arguments filed on April 30, 2021 have been fully considered, and the Examiner responds as provided below.
	Regarding the Applicant’s response at pages 9-15 of the Remarks that concerns the § 103 rejection of independent claims 1, 8, and 21, the Applicant’s arguments in conjunction with the claim amendments are persuasive, and consequently the Examiner conducted a new prior art search. The Applicant’s arguments are now moot with respect to the aforementioned claims because the arguments do not apply to some of the references currently used in the rejection of the aforementioned claims as detailed below.
	Regarding the Applicant’s response at page of the Remarks that concerns the patentability of new 27-29, the argument rests upon the patentability of independent claims 1 and 8.  Because independent claims 1, 8, and 21 are not patentable over the 
prior art as detailed below, new claims 27-29 are similarly not allowable. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(NOTE: within the Examiner’s parenthetical explanations below, material within quotation marks is language quoted from the prior art reference, underlined material is language quoted from the claims, and material within brackets is material altered from either a prior art reference or a claim.  Regarding the reconstruction of the claims, a numbered footnote indicates a primary phrase to be first moved upwards to the first cited reference, while a lettered footnote indicates a secondary phrase to be moved after the movement of the primary phrase from which it was lifted.  Or more succinctly, move numbered material first, lettered material last.)
A.	Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over D et al. (US 2019/0007421, “D”) in view of Vangpat et al. (US 2012/0144501, “Vangpat”), and further in view of Zhang et al. (US 2016/0308966, “Zhang”).
Regarding Claim 1
D discloses 
A system (abstract, Fig. 1) in at least one server (Fig. 1, ¶¶ [0025]-[0026], i.e., “authorization server 102” and “resource server 112”) for managing access to…1 (Fig. 1, ¶¶ [0025]-[0028], e.g., “authorization server 102 employs refresh token rotation by which authorization server 102 issues a new refresh token for every token refresh , comprising: 
one or more memory devices (Fig. 7, ¶ [0160], “memory 704” and/or “storage unit 712”) configured to store program logic (Fig. 7, ¶ [0158], “program code 714”); and 
one or more processors (Fig. 7, ¶ [0157], “CPU 702”) operable to access the one or more memory devices and to execute the program logic (¶¶ [0157]-[0160], “Program code 714 is then downloaded into client computers (e.g., computer 102) that will execute program code 714.”), 
the program logic (Fig. 7, ¶ [0158]) comprising: 
an authorization manager configured (Fig. 7, ¶¶ [0157]-[0160], i.e., this is a means-plus-function format where the functionality is achieved by the structure comprising the memory and processors recited within the claim, and this structure is taught by D to execute software that acts as an authorization manager to achieve the recited functionality; the authorization manager is configured to function within the structure associated with the “authorization server 102” at Fig. 1, ¶ [0025]) to receive a first request (Fig. 6, ¶¶ [0129]-[0136], i.e., step 614) from a client (Figs. 1 & 6, ¶¶ [0025], [0129], “client 106”), 
the first request including an authorization token (Fig. 6, ¶¶ [0129]-[0136], i.e., the combination of a “username” and “password” create an authorization token, noting that credential within these claims are equivalent to a “token” within D), and 
to determine an application (Figs 1 & 6, ¶¶ [0026], [0127], i.e., “app instance 604”) in the client…2 (Figs. 1 & 6); and 
a shared access credential generator (Fig. 7, ¶¶ [0157]-[0160], i.e., this is a means-plus-function format where the functionality is achieved by the structure comprising the memory and processors recited within the claim, and this structure is taught by D to execute software that acts as an shared access credential generator to achieve the recited functionality; the shared access credential generator is configured to function within the structure associated with the “authorization server 102” at Fig. 1, ¶ [0026]) configured to, in response to determining the application to be authorized to access the stored object based on the authorization token (as disclosed by Vangpat Fig. 2 ¶ [0056] below),
wherein the authorization manager (Fig. 7, ¶¶ [0157]-[0160]) is further configured to:
determine the authorization token (Fig. 6, ¶¶ [0129]-[0136]) includes …3 by a replacement shared access credential (Fig. 6, ¶ [0137], “authorization server 102 generates the requested two access and refresh token pairs;” Fig. 1, ¶ [0026], “ Authorization system 104 supports an OAuth 2.0 framework along with an extension to the framework that ensures that valid token(s) [that act as a credential] are shared across all of application instances 110-1, . . . , 110-N;” and Fig. 2B, ¶¶ [0053]-[0054], i.e., the generation of a new token in step 224 if a token is found to be expired as step 222, and thus the token is a replacement … credential) for access to the stored object (as disclosed by Vangpat Fig. 2 ¶ [0056] below), 
4 …, and 
the shared access credential generator (Fig. 7, ¶¶ [0157]-[0160]) is further configured to:
generate the replacement shared access credential (Fig. 6, ¶ [0137]) that includes the condition to replace a prior-generated shared access credential associated with the stored object (Fig. 2B, ¶¶ [0053]-[0054]) and 
configured to be presented by the application to enable access to the stored object (Fig. 6, ¶ [0144], “In step 628, resource server 112 sends to first app instance 604 a response to the request sent in step 626, where the response authorizes first app instance 604 to access the aforementioned first resource [with the stored object of Vangpat below] provided by resource server 112.”), 
each shared access credential (at least Fig. 6, ¶ [0137]) being shareable (Fig. 1, ¶¶ [0025]-[0028], i.e., shareable amongst the “application instances 110-1,…, 110-N”) in that any entity having a user account and possessing the shared access credential is enabled to access the stored object (Fig. 6, ¶¶ [0129]-[0136], i.e., by means of any entity having a user account associated with the individual possessing a “username” and “password,” the generated “tokens”/credentials enable access [to] the stored object within “resource server 112”), 
associate the replacement shared access credential with the stored object (Fig. 2, ¶ [0039], “In step 214, based on the access and refresh token [or credential] pairs being [associate[d] with accessible resources/stored objects and being] sent in step 208, application instances 110-1, . . . , 110-N (see FIG. 1) access respective computing resources provided by resource server 112 (see FIG. 1) by using the access and refresh token pairs received in step 212;” see also Vangpat ¶ [0056], “The second access token [or credential] is considered to be one that is associated with expanded, , and 
provide the replacement shared access credential to the client (Fig. 6, ¶¶ [0138]-[0140], “In step 618, authorization server 102 sends to client 106 a response to the request received in step 614, where the response includes the first and second pairs of access and refresh tokens [or credential].”).
D doesn’t disclose
	1 … a stored object,
	2 …is authorized to access the stored object based upon the authorization token,
	3 ... a condition with respect to a permission granted …
	4 where the permission includes at least one of a read permission, a write permission, a delete permission, or a copy permission,
Vangpat, however, discloses
	1 … a stored object (Fig. 2, ¶¶ [0050]-[0052], “The resource server 206 is suitably designed to host the protected data [as a stored object] and to provide access to the protected data in accordance with certain data access attributes associated with access tokens received from the client module 202.”),
	2 …is authorized to access the stored object based upon the authorization token (Fig. 2, ¶ [0056], “The server module 204 processes the client credentials [such as the username and password disclosed in D] and/or the assertion to validate the client module 202.”),
	3 …a condition with respect to a permission granted… (Fig. 2, ¶ [0053], “In accordance with this protocol flow, the client module 202 can exchange one access permission, with the permission involving a condition under which the permitted access cannot be exceeded, and/or ¶ [0054], “In practice, an access token can be realized as a string of bits that defines or otherwise indicates, without limitation: a scope of data access granted to the token holder,” where the “access granted” relates to the permission and the “scope” relates to the condition; see also D ¶ [0069], “… the token cloning flow described by the steps in FIG. 3 is used to obtain additional token(s) having the same permissions,” noting D is less explicit to the permission associated with the tokens)
Zhang, however, discloses
	4 where the permission (of Vangpat) includes at least one of a read permission, a write permission, a delete permission, or a copy permission (¶ [0107], “…a user provides credentials, to read, write, create, delete, share, or otherwise manipulate content,” i.e., Vangpat generically discloses a condition with respect to a permission via a scope of data access or privileges, but Vangpat is silent as to a specific scope or privileges, and Zhang provides specific instances of condition[s] of access for a stored object),
	Regarding the combination of D and Vangpat, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the credential system of D to have included the authentication system of Vangpat to access stored objects. One of ordinary skill in the art would have been motivated to incorporate the authentication system of Vangpat because D teaches the 
	Regarding the combination of D-Vangpat and Zhang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the credential system to arrive at the claimed invention.  KSR establishes that a rationale for obviousness is proven by showing a “simple substitution of one known element for another to obtain predictable results.” See MPEP § 2143(I)(B).
To substantiate the conclusion of obviousness under this KSR rationale, the Examiner finds pursuant to MPEP § 2143(I)(B):
1) the prior art contained a system that differed from the claimed system by the substitution of some component, and more specifically, D-Vangpat discloses a generic permission conditions that differs from the claimed invention that possesses specific permission conditions (e.g., the conditions of read, write, copy and delete), where the specific permission conditions substitute for the generic permission conditions of D-Vanpat;
2) the substituted elements (i.e., specific conditions) were known in the art, as demonstrated by Zhang; and
3) one of ordinary skill in the art could have substituted one known element (i.e, the specific conditions of Zhang) for another (the generic conditions of D-Vangpat) and the results would have been predictable to one of ordinary skill in the art.

Regarding Claim 2
D in view of Vangpat, and further in view of Zhang (“D-Vangpat-Zhang”), discloses the system of claim 1, and D further discloses 
wherein the program logic (Fig. 7, ¶ [0158]) further comprises: 
a storage access manager (Fig. 7, ¶¶ [0157]-[0160], i.e., this is a means-plus-function format where the functionality is achieved by the structure comprising the memory and processors recited within the claim 1, and this structure is taught by D to execute software that acts as an storage access manager to achieve the recited functionality; the storage access manager is configured to function within the structure associated with the “resource server 112” at Fig. 1, ¶ [0026]) configured to receive a second request from the client (Fig. 6, ¶ [0143], “In step 626, first app instance 604 sends a GET /resource/1 request [that acts as a second request from the client] to resource server 112…”), 
the second request including the replacement shared access credential and attempting to access the stored object (Fig. 6, ¶ [0143], “In step 626, first app instance 604 sends a GET /resource/1 request to resource server 112 to obtain access to a first resource provided by resource server 112, where the request indicates token 1,” i.e., “token 1” acts as the credential that is included in the “1 request” to access the stored object that is located in the “resource server 112”);AMENDMENT AND REPLYPage 3 
Serial No. 15/937,643Attorney Docket No.: 403792-US-NPFiling Date: March 27, 2018Title: SYSTEM AND METHOD FOR MANAGING ACCESS TO STORED OBJECTSdetermine the application is authorized to access the stored object based on the replacement shared access credential received in the second request (Fig. 6, ¶ [0144], “In step 628, resource server 112 sends to first app instance 604 a response to the request sent in step 626, where the response authorizes first app instance 604 to determin[ation that] the application is authorized to access the stored object); and 
enable access to the stored object by the application at the client (Fig. 6, ¶ [0144], “… authorizes first app instance 604 to access [and thereby enable] the aforementioned first resource provided by resource server 112.”).  
Regarding Claim 3
D-Vangpat-Zhang discloses the system of claim 2, and D further discloses 
wherein the storage access manager (Figs. 1 & 7, ¶¶ [0026], [0157]-[0160]) is further configured to: 
receive a third request from the client (Fig. 6, ¶ [0147], “In step 634, second app instance 606 sends a GET /resource/1 request [as a third request] to resource server 112…”), 
the third request including the replacement shared access credential and attempting to access the stored object (Fig. 6, ¶ [0147], “In step 634, second app instance 606 sends a GET /resource/1 request [as a third request] to resource server 112 to obtain access to a second resource provided by resource server 112, where the request indicates token 2 [as the replacement shared access credential];” and Fig. 1, ¶ [0025], “FIG. 1 is a block diagram of a system 100 for sharing valid token(s) across multiple application instances in a dynamically scalable environment;” i.e., “token 1” and “token 2” can be a “shar[ed] valid[] token,” in which case the two tokens represent the same replacement shared access credential); 
determine the application is authorized to access the stored object based on the replacement shared access credential received in the third request (Fig. 6, ¶ [0148], “In step 636, resource server 112 sends to second app instance 606 a response to the request sent in step 634, where the response authorizes second app instance 606 to access the aforementioned second resource provided by resource server 112,” i.e., the “response” that “authorizes [the] first app” to access the resource required a determin[ation that] the application is authorized to access the stored object); and 
enable access to the stored object by the application at the client (Fig. 6, ¶ [0148], “…authorizes second app instance 606 to access [and thereby enable] the aforementioned second resource provided by resource server 112”).  
Regarding Claim 4
D-Vangpat-Zhang discloses the system of claim 2, and D further discloses 
wherein the authorization manager (Figs. 1 & 7, ¶¶ [0025], [0157]-[0160]) is further configured to: 
determine from the authorization token one or more conditions for the replacement shared access credential (¶ [0139], i.e., at step 618, a response is created by the authorization server that includes ““expires_in”:3600” as a time condition established for the “tokens”/replacement shared access credential that was determined from the authorization token, which was previously received in step 614); and 
provide the one or more conditions to the storage access manager (Fig. 6, ¶ [0143], i.e., “token 1” that acts as a replacement shared access credential is provide[d] in “step 626” to the storage access manager whose functionality is implemented by the processors and memory within the “resource server 112”).  
Regarding Claim 6
D-Vangpat-Zhang discloses the system of claim 4, and D further discloses 
wherein the storage access manager (Figs. 1 & 7, ¶¶ [0026], [0157]-[0160]) is configured to:
receive the second request from the application at the client (Fig. 6, ¶ [0143], “In step 626, first app instance 604 [at the client or “client 106”] sends a GET /resource/1 request [that acts as a second request from the client] to resource server 112…”), 
the second request including the replacement shared access credential (Fig. 6, ¶ [0143], “…where the request indicates token 1” that acts as the replacement shared access credential); 
evaluate the one or more conditions to determine whether the application is authorized to access the stored object (¶ [0139], i.e., if the time of “expires_in” is exceeded, then the token is no longer valid and the application will not be authorized to access the stored object; see also Fig. 4, ¶ [086], i.e., where tokens can be revoked and authoriz[ation] will fail).  
Regarding Claim 7
D-Vangpat-Zhang discloses the system of claim 1, and D further discloses
wherein the shared access credential generator (Figs. 1 & 7, ¶¶ [0025], [0157]-[0160]) is configured to: 
receive a second request from the client (Figs. 2A & 2B, ¶¶ [0034], [0051],  i.e., step 218 represents a second request where the first request is received at step 204), 
the second request including the authorization token (¶ [0052], “In step 220, authorization system 104 (see FIG. 1) validates an existing authorization token that relates to user account information] to a refresh token.”); 
generate a second replacement shared access credential for the stored object to replace the prior-generated replacement shared access credential (Figs. 2A & 2B, ¶¶ [0053]-[0054], “In step 224, authorization system 104 (see FIG. 1) generates a new access token” that serves as a second replacement shared access credential); and 
provide the second replacement shared access credential to the client (¶ [0054], “In step 226, authorization system 104 (see FIG. 1) sends the new access token to client 106 (see FIG. 1).”).
B.	Claims 8-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over D in view of Vangpat, and further in view of Li (US 2017/0230307, “Li”).
Regarding Claim 8
With respect to independent claim 8, a corresponding reasoning as given earlier for independent claim 1 applies, mutatis mutandis, to the subject matter of claim 8. Therefore, claim 8 is rejected, for similar reasons, under the grounds set forth for claim 1.
However, Applicant amended claim 8 to include the following limitation, and for the sake of conciseness and clarity, only the amendment will be treated with specificity.  The amendment reads as follows:
D discloses
determining that the authorization token (Fig. 6, ¶¶ [0129]-[0136]) includes…1 using a replacement shared access credential (Fig. 6, ¶ [0137]), 
D doesn’t disclose
1 …a condition of a network address from which the stored object may be accessed…, 
Li, however, discloses
1 a condition of a network address from which the stored object may be accessed… (¶ [0117], “ the authorization information includes an access token and/or a digital signature, and the access token may include one or any combination of the following information: … Resource-Uri: the [network] address information of the to-be-accessed resource,” with the resource being equivalent to the stored object as disclosed by D, and the condition being the correct network address that enables access to the stored object),
Regarding the combination of D-Vangpat and Li, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the credential system of D-Vangpat to have included the network address feature of Li. One of ordinary skill in the art would have been motivated to incorporate the network address feature of Li because Vangpat teaches the “sending, transfer, or routing of the expanded capabilities access token to the resource server 206,” see Vangpat ¶ [0057], and it would be obvious to one skilled in the art to include the network address within the authorization token to facilitate the means by a resource or stored object can ultimately be accessed.   
Regarding Claim 11
D in view of Vangpat, and further in view of Li (“D-Vangpat-Li”) discloses the method of claim 8, and D further discloses
further comprising: determining from the authorization token one or more conditions for the replacement shared access credential (¶ [0139], i.e., at step 618, a response is created by the authorization server that includes ““expires_in”:3600” as a time condition established for the “tokens”/replacement shared access credential that was determined from the authorization token, which was previously received in step 614); and 
maintaining the one or more conditions at the at least one server (Fig. 2B, ¶ [0058], “Returning to step 222, authorization system 104 (see FIG. 1) determines that the existing access token is valid (i.e., determines that the existing access token is not expired)…,” i.e., if the “token is valid,” then the condition involving time has been maintained for either or both of the “authorization server 102” or the “resource server 112”).
Regarding Dependent Claims 9-10 and 13-14
With respect to dependent claims 9-10 and 13-14, a corresponding reasoning as given earlier for dependent claims 2-3 and 6-7 applies, mutatis mutandis, to the subject matter of claims 9-10 and 13-14. Therefore, claims 9-10 and 13-14 are rejected, for similar reasons, under the grounds set forth for claims 2-3 and 6-7.
C.	Claims 21-24 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over D in view of Vangpat, and further in view of Lemaitre et al. (US 8,458,293, “Lemaitre”).
Regarding Claim 21
With respect to independent claim 21, a corresponding reasoning as given earlier for independent claim 1 applies, mutatis mutandis, to the subject matter of claim 21. 
However, Applicant amended claim 21 to include the following limitation, and for the sake of conciseness and clarity, only the amendment will be treated with specificity.  The amendment reads as follows:
D discloses
determining that the authorization token (Fig. 6, ¶¶ [0129]-[0136]) includes…1 using a replacement shared access credential (Fig. 6, ¶ [0137]), 
D doesn’t disclose
1 …a condition of a communication protocol by which the stored object may be accessed…, 
Lemaitre, however, discloses
1 …a condition of a communication protocol by which the stored object may be accessed… (Col. 6:46-7:8, “An authentication token provides the appropriate communication protocols needed to communicate with a network…,” and the condition being the correct communication protocol that enables access to the stored object),
	Regarding the combination of D-Vangpat and Lemaitre, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the credential system of D-Vangpat to arrive at the claimed invention.  KSR establishes that a rationale for obviousness is proven by showing a “use of [a] known technique to improve similar devices in the same way.”  See MPEP § 2143(I)(C).

1) the prior art contained a base system, namely the credential system of D-Vangpat, upon which the claimed invention can be seen as an “improvement” through the use of an access token with a communications protocol condition;
2) the prior art contained a “comparable” system, namely the credential system of Lemaitre, that has been improved in the same way as the claimed invention through the use of an access token with a communications protocol condition; and
3) one of ordinary skill in the art could have applied the known improvement technique of applying access token feature of Lemaitre to the base system, or the credential system of D-Vangpat, and the results would have been predictable to one of ordinary skill in the art. 
Regarding Dependent Claims 22-23 and 26-27
With respect to dependent claims 22-23 and 26-27, a corresponding reasoning as given earlier for dependent claims 2-3 and 6-7 applies, mutatis mutandis, to the subject matter of claims 21-23 and 26-27. Therefore, claims 21-23 and 26-27 are rejected, for similar reasons, under the grounds set forth for claims 2-3 and 6-7.
Regarding Dependent Claim 24
With respect to dependent claim 24, a corresponding reasoning as given earlier for dependent claim 11 applies, mutatis mutandis, to the subject matter of claim 24. Therefore, claim 24 is rejected, for similar reasons, under the grounds set forth for claim 11.
D.	Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over D in view of Vangpat and Zhang, and further in view of Anderson et al. (US 2019/0075115, “Anderson”).
Regarding Claim 28
D-Vangpat-Zhang discloses the system of claim 1, and D further discloses 
wherein the shared access credential generator (Fig. 7, ¶¶ [0157]-[0160]) is further configured to:…1 the replacement shared access credential (Fig. 6, ¶ [0137]).
D-Vangpat-Zhang doesn’t disclose
1 …automatically refresh…
Anderson, however, discloses
1 …automatically refresh…(¶¶ [0077]-[0081], “…the access management client 105 is configured to automatically refresh temporary security credentials stored in the metadata store before they expire.”)
	Regarding the combination of D-Vangpat-Zhang and Anderson, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the credential system of D-Vangpat-Zhang to have included the automatic token refreshing feature of Anderson. One of ordinary skill in the art would have been motivated to incorporate the automatic token refreshing feature because Anderson discusses the problem of access tokens with an expiry, and Anderson provides a solution to this problem by teach the automatic refreshing of a token.  See Anderson ¶ [0077]. 
E.	Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over D in view of Vangpat and Li, and further in view of Anderson.
Regarding Claim 29
D-Vangpat-Li discloses the method of claim 8, and D further discloses 
further comprising: …1 the replacement shared access credential (Fig. 6, ¶ [0137]).
D-Vangpat-Li doesn’t disclose
	1 …automatically refreshing…
Anderson, however, discloses
	1 …automatically refreshing… (¶¶ [0077]-[0081], “…the access management client 105 is configured to automatically refresh temporary security credentials stored in the metadata store before they expire.”)
	Regarding the combination of D-Vangpat-Li and Anderson, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the credential system of D-Vangpat-Li to have included the automatic token refreshing feature of Anderson. One of ordinary skill in the art would have been motivated to incorporate the automatic token refreshing feature because Anderson discusses the problem of access tokens with an expiry, and Anderson provides a solution to this problem by teach the automatic refreshing of a token.  See Anderson ¶ [0077].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D'ARCY WINSTON STRAUB whose telephone number is (303)297-4405.  The examiner can normally be reached on Monday-Friday 9:00-5:00 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASHOKKUMAR B PATEL can be reached on (571)272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/D'Arcy Winston Straub/Examiner, Art Unit 2491                                                                                                                                                                                                        


/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491